Exhibit 10.1
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.





    [exhibit101wexlogo.jpg]    


WEX Inc. Special Incentive Plan


To:        George Hogan
From:        Melissa Smith
Date:        May 16, 2014
Re:        Special Incentive Plan


In recognition of the critical role you play in the achievement of the
organizational goals for International and your new role as SVP, International,
WEX Inc. will pay you the following special incentive based upon your
satisfactory completion of the following deliverables:


1.
Achievement of 2014 International Revenue target of $[**]



In addition to the deliverables above being met and approved by Melissa Smith,
you must also have a “meets” or higher performance rating at the time of payout
and not be under any written performance improvement plan.


Provided you are employed by WEX when achievement of the deliverable has been
verified and approved, the following payouts will be made in addition to the
ordinary compensation earned by you during the performance period or under any
other Company incentive plan: $50,000.00 (Fifty Thousand Dollars) gross
incentive.


Note: All payouts dates are subject to revision and no payout shall be made
before the associated deliverable is completed.


The Incentive shall be payable at the next regular pay period following
satisfactory completion, verification and approval of the performance
achievement. If you voluntarily leave the company prematurely, or are terminated
for poor performance or other cause prior to any of the above deliverable dates,
you will not receive any pending Special Incentive payout as outlined. If you
are terminated involuntarily without cause and provided you have made
satisfactory progress on the performance milestones and objectives at the time
of your termination and provided further you execute a general release of claims
against the Company, you shall be entitled to receive a prorated portion of the
Special Incentive Plan ("Prorated Special Incentive"). The Prorated Special
Incentive shall be equal to the number of days you worked on the project divided
by the total number of days in this Period, times the Special Incentive payout
specified above. The Prorated Special Incentive shall be made at the next
regular pay period. If the objectives are not reached, no Special Incentive
payout or Prorated Special Incentive shall be paid under this agreement.
 
This memorandum is not intended to create a contract of employment, and the
Company reserves all rights with respect to the terms of your continued
employment other than as expressly set forth in this memorandum.


Acknowledged and Agreed                 




/s/ Melissa D. Smith                /s/ George Hogan
Melissa D. Smith                    George Hogan





CONFIDENTIAL AND PROPRIETARY, WEX Inc.
ActiveUS 132730555v.1